Citation Nr: 1014845	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sciatic nerve 
condition in the bilateral legs, to include as secondary to 
low back strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a sciatic nerve 
condition, secondary to a low back condition.  The Veteran 
requested a local hearing on his VA-Form 9, but later 
withdrew the request in March 2005.

The Board denied this claim in June 2007.  Pursuant to a 
Joint Motion for Partial Remand, that decision was dismissed 
by the U.S. Court of Appeals for Veterans Claims in June 
2008.  In October 2008, the Board remanded the case back to 
the RO for provision of another VA examination, which was 
provided in January 2009.  The directives of the Board's 
remand were substantially complied with.

After the case was recertified to the Board, the Veteran 
submitted additional evidence in October 2009.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the evidence is duplicative of information already of record.

The issue of entitlement to nonservice-connected pension has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The record shows that EMG studies in the lower extremities 
have been consistently normal and that there is no probative 
medical evidence of any diagnosed neurological impairment in 
the lower extremities.  Furthermore, a VA examiner in January 
2009 found that the Veteran's subjective complaints of 
radiating pain and numbness into the lower extremities did 
not have its onset in service, nor were the complaints 
etiologically related to any disease of service origin, which 
would include his service-connected lumbar strain disability.



CONCLUSION OF LAW

A sciatic nerve disability was not incurred in or aggravated 
by service, nor is it related to his service-connected lumbar 
strain disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2009); 38 C.F.R. § 3.310(a)(effective 
prior to October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
respect to the claim for a sciatic nerve condition by letter 
dated in April 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is being denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the claimed sciatic nerve disability.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for sciatica on both 
legs, secondary to his service-connected back disability.  
The record shows the Veteran is service-connected for low 
back strain.  He stated that he has pain and tingling from 
the low back down to his legs and feet caused by a sciatic 
nerve condition.  An acquaintance also submitted a statement 
in 1991, indicating that the Veteran's complaints of leg pain 
had been observed since service.  The Veteran thus asserts 
entitlement to disability compensation for a sciatic nerve 
condition.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows multiple complaints of pain and numbness in 
the legs.

A January 1992 VA examination report shows complaints of 
numbness and soreness in the right leg.  A February 1992 VA 
examination showed that a straight leg raising test on right 
and left caused pain in the lower back at 45 degrees.  An 
August 1998 VA examination report shows complaints of pain, 
stiffness, and numbness that radiates to the right leg.  On 
physical examination, the Veteran flinched with palpation to 
right lower back and had bilateral lower back pain with 
straight leg raise.  In April 2003, a VA examination report 
notes complaints of a constant tingling sensation and prickly 
pain of the anterior thighs, which increased in intensity 
with increased activity.  The Veteran also complained of 
occasional pain which radiated from the back to both thigh 
areas.

The Veteran's statements regarding his symptoms are accepted 
as credible evidence because he is competent to state that 
which he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  The medical 
evidence, however, does not show a sciatic nerve condition as 
the cause for the Veteran's complaints.  

One year after service, in December 1971, a VA medical record 
notes that there was no tenderness in the sciatic notch.

Private physical examination in October 1996 showed decreased 
pinprick sensation at all extremities in stocking patterns.  
Deep tendon reflexes were normoactive and symmetric.  The 
electromyograph (EMG) report showed a normal study with no 
electrical evidence of peripheral neuropathy.

An August 1998 VA examination report shows that deep tendon 
reflexes were 2+ and sensation was intact.  

An April 1999 VA physical examination report shows two-point 
discrimination to great toes; great toe strength was 5/5 
bilaterally.  There was no sensory deficit to brush or 
pinprick throughout lower extremity, from thighs to shins, 
front and back, dorsal, and plantar aspects of feet.  An 
April 1999 VA peripheral nerve examination report noted that 
an EMG of his right peroneal nerve was normal to motor and 
sensory examination.  The examiner noted that the Veteran's 
complaints of paresthesias, dysesthesias, and other sensory 
abnormalities were unclear but that he had none at that time.  
In July 1999, a VA radiology report notes compression of the 
thecal sac eccentric to the right, which might cause 
symptomatic compression or irritation of the exiting right L5 
root.  

An October 2000 VA medical record notes that neurological 
examination of the back was intact.  Straight leg raising 
test was negative.  An August 2001 VA EMG report shows a 
study of the back and right lower extremity did not reveal 
abnormal electrical signs or evidence of radiculopathy or 
peripheral neuropathy. 

An April 2003 VA examination report notes that neurological 
examination showed gait, posture, and balance were normal.  
Deep tendon reflexes were 2+/4 and symmetrical.  The examiner 
noted that there was no evidence of sensory or motor 
impairment on the examination.

In May 2004, a VA examination report shows the Veteran's 
reported history was consistent with L5-S1 radiculopathy.  On 
physical examination, however, there was no evidence of 
paralysis, neuritis, neuralgia, muscle wasting, atrophy, or 
involuntary movement.  Neurologically, the Veteran remained 
intact.  Gait, posture, and balance were normal.  Deep tendon 
reflexes were 2+/4 and symmetrical.  A May 2004 EMG 
impression showed a normal study.  There was no peripheral 
neuropathy in the right leg and no right lumbosacral nerve 
root lesion detectable.  The diagnosis was no evidence of 
right L5-S1 radiculopathy.

A March 2005 private medical "Scheduled Procedure 
Questionnaire / Order for a lumbar MRI includes a diagnosis 
of lower back pain with radiculopathy, without explanation or 
amplification.  There is no lumbar MRI report, however, and 
no evidence that the MRI was ever done.

An October 2005 VA neurological examination report shows the 
Veteran was unable to give full effort while testing in the 
lower extremities due to the low back pain, but motor 
strength was grade 4+/5 in lower extremities.  Sensory 
examination to include sacral segments was normal.  There was 
inconsistent scattered hypesthesia of the lower extremities 
and no myotomal deficits.  Motor examination showed normal 
power bulk tone and symmetry of the muscle groups of the 
lower extremities.  Reflexes were intact and equal.  Straight 
leg raise was negative to 90 degrees bilaterally.    

A January 2009 VA examination report shows the Veteran 
complained of lower back pain radiating to both abdominal 
flanks since he fell backwards hitting the deck of a boat in 
1969.  He also complained of numbness along the anterior 
aspect of the right lower extremity down to the foot; he 
could not specify with certainty what part of the foot; and 
mild numbness along the posterolateral aspect of the left 
lower extremity down to the left foot with specification of 
numbness of the left foot expressed similarly as the right 
foot.  Radiation to both lower extremities began 
approximately 12 years ago.  He described the duration as 
constant and the intensity as 5 out of 10, sometimes 7 or 8 
out of 10.  He reported no bowel or bladder complaints.  He 
sometimes could not walk more than one mile.  He did not have 
a history of falls.

X-ray examination of the lumbar spine showed that normal 
spondylitic changes were present.  Small osteophytes were 
present from L3 to L5-S1 level, and the L3-L4, L4-L5, and L5-
S1 disc spaces were reduced in height.  The bilateral 
sacroiliac joints were within normal limits.  The impression 
was normal spondylitic changes present.  The EMG/ Nerve 
Conduction Velocity (NVC) impression was no peripheral 
neuropathy in the right leg and no EMG evidence of a right 
lumbosacral nerve root lesion detectable.  The diagnosis was 
degenerative joint disease of the lumbar spine with no 
radiculopathy found clinically or by EMG or NVC testing.

In asserting his opinion, the examiner commented that the 
Veteran's service treatment records revealed low back pain 
with no radiation and normal neurologic examination.  The 
claims file revealed in 1985 he still had low back pain with 
no radiation and normal neurologic examination.  The Veteran 
stated today that the radiation to both lower extremities 
began approximately 12 years ago.  The pattern of radiation 
to both lower legs was not that of radiculopathy.  The feet 
symptom description was vague and inconsistent.  X-rays of 
the lumbosacral spine showed minor degenerative changes 
expected for his age.  Therefore, the Veteran's radiation to 
both lower extremities did not have its onset in service, nor 
was it etiologically related to any other disease or injury 
while the Veteran was in active duty.

While the Veteran has complaints of pain and numbness into 
the lower extremities, neurological evaluation has 
consistently shown that there is no sciatic nerve condition 
as the cause for the Veteran's complaints.  EMG reports dated 
from October 1996 to January 2009 were normal with no 
evidence of radiculopathy or peripheral neuropathy.  A July 
1999 VA radiology report notes compression of the thecal sac 
eccentric to the right, which might cause symptomatic 
compression or irritation of the exiting right L5 root, but 
this is not a definitive opinion.  A May 2004 VA examination 
report shows that, while the Veteran's reported history was 
consistent with L5-S1 radiculopathy, on physical examination 
there was no evidence of paralysis, neuritis, neuralgia, 
muscle wasting, atrophy, or involuntary movement.  
Neurologically, the Veteran remained intact with no clinical 
evidence of peripheral neuropathy or right L5-S1 
radiculopathy.  The March 2005 private medical "Scheduled 
Procedure Questionnaire / Order for a lumbar MRI includes a 
diagnosis of lower back pain with radiculopathy, but this is 
without explanation or amplification or an actual lumbar MRI 
report showing evidence that the MRI was ever done.  
Moreover, this finding is inconsistent with the multiple EMG 
studies of record, which were normal.  

The October 2005 VA examiner noted that the service treatment 
records showed back pain and decreased pinprick on the left 
calf and foot in September 1970 and found that it was as 
likely as not that the sciatic nerve condition had its onset 
during service.  The service treatment records confirm the 
finding in September 1970 of decreased pinprick on the left 
lower extremity.  The October 2005 VA medical opinion is not 
helpful to the claim, however, because the examiner did not 
diagnose a current sciatic disability.  Rather, he found the 
neurological examination results to be unremarkable and 
specifically found the sensory examination to be normal.

Moreover, the January 2009 VA examiner, when specifically 
asked to provide a diagnosis for the lower extremities, found 
that based on a review of the claims file, the Veteran's 
reports, and clinical evaluation, the pattern of radiation to 
both lower legs was not that of radiculopathy.  The examiner 
commented that the Veteran's feet symptom description was 
vague and inconsistent.  The Veteran also reported on this 
examination that the symptoms in his lower extremities only 
began 12 years prior, which is inconsistent with his other 
reports.  The examiner further found that x-rays of the 
lumbosacral spine showed minor degenerative changes that were 
expected for his age.  Therefore, the examiner determined 
that the Veteran's radiation to both lower extremities did 
not have its onset in service, nor was it etiologically 
related to any other disease or injury while the Veteran was 
in active duty.

The record shows that EMG studies in the lower extremities 
have been consistently normal and that there is no probative 
medical evidence of any diagnosed neurological impairment in 
the lower extremities.  Furthermore, a VA examiner in January 
2009 found that the Veteran's subjective complaints of 
radiating pain and numbness into the lower extremities did 
not have its onset in service, nor were the complaints 
etiologically related to any disease of service origin, which 
would include his service-connected lumbar strain disability.

The Veteran genuinely believes that his complaints of 
numbness and pain in his lower extremities are related to his 
service-connected back disability.  His factual recitation as 
to symptoms is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology any neurological impairment of the lower extremities 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinion provided by the January 2009 
medical professional who found that there was no relationship 
between the Veteran's complaints and his service or any 
disability of service origin, as well as the multiple EMG 
reports of record showing no neurological impairment in the 
lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a sciatic nerve condition in the 
bilateral legs, to include as secondary to low back strain; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.





ORDER

Entitlement to service connection for a sciatic nerve 
condition, bilateral legs, to include as secondary to low 
back strain is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


